Citation Nr: 1743244	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for polymyositis, claimed as shin splints. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. D. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Polymyositis was not shown in service or for many years thereafter, and the most probative evidence indicates it is not related to his military service, to include shin splints or knee pain noted during service. 


CONCLUSION OF LAW

The criteria for service connection for polymyositis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records, VA examination reports and Social Security Administration records.  The Veteran was afforded a hearing before the Board 
and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In April 2016, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries     v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v.      West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis
	
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record. Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed his present claim seeking service connection for shin splints in November 2009.  A VA examination conducted in April 2010 determined that the cause of the Veteran's current complaints in the legs is polymyositis, rather than    shin splints.  X-rays taken during that examination was unremarkable.  During his May 2015 Board hearing, the Veteran alleged he has had ongoing symptoms of soreness with his legs and joints since service.  He states he did not seek treatment   for the soreness during service or after discharge, because he believed the symptoms would ultimately wear off.  He also contended his current polymyositis may have been misdiagnosed in-service as shin splints.

Service treatment records shows the Veteran was seen in March 1975 for complaints of bilateral tibia pain of 3 to 4 days duration.  X-rays at that time were normal and the impression was shin splints.  He was given light duty for one week.  Upon his separation in July 1975, the report of medical examination indicates a normal clinical evaluation with no noted defects or diagnoses.  The service treatment records do not contain a diagnosis of or treatment for polymyositis.

The first post-service diagnosis and treatment for polymyositis was in July 2009, more than 30 years after his discharge from the Navy.  After undergoing a muscle biopsy, his physician diagnosed polymyositis.         

Although shin splints were shown in service, the condition was resolved at the time   of the separation examination.  Moreover, polymyositis was not diagnosed during service.  Accordingly, competent evidence linking the current condition with service is needed to support the claim.  On this question, however, the preponderance of the evidence is against the claim. 

A VA examination was conducted in April 2010 by a physician with respect to the claim for shin splints.  The examiner noted the Veteran's complaint in service of bilateral shin pain related to marching and walking, with intermittent leg pain after service that the Veteran thought was related to work.  On examination, X-rays of the tibias were unremarkable. The examiner opined that the currently claimed shin splints was less likely than not related to service.  The examiner noted that shin splints is a condition that resolved after conservative measures and that the Veteran's current   leg pain is due to polymyositis, an autoimmune condition of the muscle.

In April 2016, the same VA physician reviewed the Veteran's claims file and opined his polymyositis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that shin and knee conditions are different than polymyositis and the etiology and presentation are completely different as well.  She stated studies show no link between shin splints and knee pain related to chronic manifestation of polymyositis.  She stated there is no clinical presentation of shin splints related to myopathy because in most cases, the muscle weakness from polymyopathy is painless.  She stated the main symptom that is common to the inflammatory myopathies is muscle weakness and that patients typically develop painless weakness of the proximal muscles-the large muscle groups of the upper arms, thighs, neck and trunk- in a symmetric pattern affecting both sides of the body.  The smaller distal muscles of the hands, wrists, feet and ankles are usually not affected.  She stated that the Veteran had his onset   of polymyositis as per records in 2009, in which the Veteran endorsed symptoms    of hand-aching and swelling and later symptoms of decreased abduction of the bilateral arms, though he alleged some pain in his left shoulder. The examiner further noted that the peak age of polymyositis onset is 50, similar to the Veteran's case.

The VA medical opinions were rendered following review of the claims file and provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.  

While the Veteran believes that his current disability is connected to the in-service shin splints or knee pain, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the etiology of polymyositis or the diagnosis of his current leg pain is a matter that requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not    to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current condition is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinion regarding the onset and etiology of his current polymyositis is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than his lay assertions.

Accordingly, the weight of the evidence is against a finding that the Veteran's current disability, claimed as shin splints but diagnosed as polymyositis, is related to service, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.         Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for polymyositis, claimed as shin splints, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


